Citation Nr: 1818695	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-32 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a right shoulder disorder.

3. Entitlement to service connection for a right arm disorder.

4. Entitlement to service connection for a right hand disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1957 to February 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2017, the Veteran testified at a Board hearing via videoconference

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a neck and right shoulder, arm, and hand disorders as a result of an injury in service.  Specifically, he asserts that he fell from the back of a truck and landed on his neck and right side.

While the Veteran's service treatment records do not show any injuries to the neck or right upper extremity, VA medical records show that he has disorders of the neck and right shoulder that may be due to old injuries.  

June 2010 x-rays of the cervical spine revealed anterior fusion of C5-C6 and superior endplate depression of C7 that the radiologist indicated as appearing old.  Moreover, the Veteran indicated that the fusion is due to injury as he has not had any neck surgery.  A January 2017 CT scan of the cervical spine revealed age-indeterminate mild superior endplate compression fracture deformities involving T1 and T2.  Thus, the findings suggest an old injury.

A March 2011 MRI of the right shoulder revealed large full-thickness tears of the supraspinatus and infraspinatus tendons with retraction of fibers to the level of the glenohumeral articulation, superior migration of the humeral head which articulates with the inferior aspect of the acromion, fat infiltration within the supraspinatus and infraspinatus muscles, diminutive irregular extra-articular biceps tendon compatible with tendinosis tears, and moderate acromioclavicular degenerative joint disease.  These findings of extensive damage may also be suggestive of an old injury.

Given the above, the AOJ should afford the Veteran an examination to determine whether the Veteran's disorders of the cervical spine and right shoulder had their onset in active service or are causally related to such service.

Prior to the examination, the AOJ should ask the Veteran to submit an authorization form for each healthcare provider who has treated him for his neck, right shoulder, right arm, and right hand since the issuance of the October 2014 statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

As the Veteran's right arm and hand symptoms may be due to the cervical spine disorder or right shoulder disorder being remanded, the Board finds that the claims are inextricably intertwined and a decision on the right arm and hand claims at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to submit an authorization form for each healthcare provider who has treated him for his neck, right shoulder, right arm, and right hand since the issuance of the October 2014 statement of the case.  Obtain all adequately identified records.

2. Schedule the Veteran for a VA examination to determine the etiology of his cervical spine and right shoulder, arm, and hand disorders.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a disorder of the cervical spine, right shoulder, right arm, or right hand had its onset during active service or within one year thereafter, or is causally related to such service.  The examiner should discuss the service treatment records and post service treatment records, to include the June 2010 x-rays of the cervical spine, January 2017 CT of the cervical spine, and March 2011 MRI of the right shoulder.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

3. Then, readjudicate the claim, with consideration of all of the evidence added to the claims file since the October 2014 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

